DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20130302737 A1) in view of Ripka (US 5458484 A).
Regarding claim 1, Schultz discloses a burner assembly for providing a flame and combustion gas to a plurality of inlets (inlets of plate 49, see Fig. 4), comprising 

a burner (porous plate 26, Fig. 4) connected to the support member adjacent the opening, the burner being arranged in fluid communication with the plurality of inlets
Schultz fails to disclose: 
wherein the burner extends upstream from the back surface, and 
wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly.

Ripka teaches a burner (porous members 514, 714; Figs. 5A, 7A), wherein the burner extends upstream from the back surface (see Figs. 5A, 7A showing short end walls at the outlet end of the burners), and wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (see Figs. 5A, 7A showing a horizontal axis that would run into and out of the page; see Figs. 5B, 7B showing the burners of Figs. 5A, 7A rotated 90 degrees and where axes is in a vertical direction; note: the burners can be rotated such that their axes run in a horizontal or vertical direction).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Schultz wherein the burner extends upstream from the back surface, and wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (note: the burners can be installed in the furnace where their axes run parallel to the ground, or in another orientation; if in another orientation then the furnace with the burners can always be rotated in any direction such that the axes of the burners run in the horizontal direction).  The motivation to combine is to prevent localized hot spots by spreading the flame along the flame axis (Ripka; col. 2, lines 45-

Regarding claim 2, modified Schultz discloses wherein the interior surface of the burner is concave (Ripka, Figs. 5, 7). 
Regarding claim 3, modified Schultz discloses wherein the interior surface of the burner is contoured to direct flames from the interior surface to a focus (Ripka, Figs. 5, 7) (Fig. 7A shows a parabolic or cylindrical interior surface and it is known that these curves have a focus).  
Regarding claim 4, modified Schultz discloses wherein an outlet of the burner is arranged within a plane, and the focus is arranged opposite the burner relative to the plane (Ripka, Figs. 5, 7). 
Regarding claim 5, modified Schultz discloses wherein the interior surface of the burner is elliptical in shape (when looking into the open end of the burner, see Ripka, Fig. 7B) Moreover, the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04 (IV)(B).  
Regarding claim 6, modified Schultz discloses wherein the interior surface of the burner has a curved shape (Ripka, Figs 5, 7). 
Regarding claim 7, modified Schultz discloses wherein the burner is formed from a porous material (Ripka, Figs 5, 7).
Regarding claim 8, modified Schultz discloses wherein an outlet end of the burner comprises a flange (see Figs. 5A, 7A of Ripka showing short end walls at the outlet end of the burners), the flange being mounted to the inner surface of the support member (Schultz, 25 or Ripka, 511, 711) such that the burner extends through the opening (the burner extends upstream) (note: the cited opening does not have a clearly defined dimension). 
Regarding claim 9, Schultz discloses an igniter (28, Fig. 4) arranged adjacent a first end of the opening; and a flame sensor (29, Fig. 4) positioned adjacent a second, opposite end of the opening. 
Regarding claim 10, Schultz discloses wherein the igniter (28) is offset from the inner surface of the support member (25) such that the igniter is positioned downstream from the burner relative to a direction of flow through the burner.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.  For a response regarding the newly added limitations, please see the rejection of claim 1.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762